Citation Nr: 9928637	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right groin strain.

2.  Entitlement to an initial compensable evaluation for 
residuals, status post septo-rhinoplasty with resolved 
sinusitis.

3.  Entitlement to a separate compensable evaluation for 
multiple service-connected disabilities each evaluated as 
noncompensable under 38 C.F.R. § 3.324 (1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active duty from August 4, 1992 to January 
31, 1995.

This appeal to the Board of Veterans' Appeals (the Board) 
arose from the initial October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The RO granted entitlement to service connection for right 
groin strain and residuals of status post septo-rhinoplasty 
with sinusitis resolved, and assigned noncompensable 
evaluations effective February 1, 1995.  The RO also 
determined that a separate compensable evaluation for 
multiple service-connected disabilities each evaluated as 
noncompensable under the criteria of 38 C.F.R. § 3.324 was 
not warranted.

The veteran requested, but failed to report for a hearing 
before a Travel Member of the Board sitting at the RO in July 
1998.

For reasons which will be discussed in more detail below, the 
case was remanded by the Board in August 1998.  The RO 
subsequently confirmed the prior denials and the case has 
been returned to the Board for review on the evidence of 
record.


FINDINGS OF FACT

1.  The veteran without good cause failed to report for 
scheduled VA examinations associated with his claim for an 
initial compensable evaluation for residuals of right groin 
strain.

2.  The veteran without good cause failed to report for 
scheduled VA examinations associated with his claim for an 
initial compensable evaluation for status post septo-
rhinoplasty with resolved sinusitis.

3.  The veteran without good cause failed to report for 
scheduled examinations associated with his claim for a 
separate compensable evaluation for multiple service-
connected disabilities each evaluated as noncompensable under 
38 C.F.R. § 3.324.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to an initial 
compensable evaluation for right groin strain is denied as a 
matter of law.  38 C.F.R. § 3.655 (1998).

2.  The veteran's claim for entitlement to an initial 
compensable evaluation for status post septo-rhinoplasty with 
resolved sinusitis is denied as a matter of law.  38 C.F.R. 
§ 3.655.

3.  The veteran's claim for entitlement to a separate 
compensable evaluation for multiple service-connected 
disabilities each evaluated as noncompensable under 38 C.F.R. 
§ 3.324 is denied as a matter of law.  38 C.F.R. § 3.655. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's disabilities, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 9.  In the case at hand, the Board finds that a staged 
rating is inappropriate.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a 
determination with regard to both entitlement to service 
connection and the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

In every instance where the schedule does not provide for a 
noncompensable rating for a diagnostic code, a noncompensable 
rating will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


When an unlisted condition is encountered, it is permissible 
to rate by analogy to a closely related disease or injury 
under certain guidelines.  38 C.F.R. § 4.20.

In well-grounded claims, the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

However, the Court has also repeatedly held that in essence, 
the duty to assist is not a one-way street.  Neither does it 
relieve a claimant from assisting himself.  Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997; Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Wamhoff v. Brown, 8 Vet. App. 517 (1996).   

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(1998).

Pursuant to the authority vested in 38 U.S.C. § 501, special 
provisions have been enacted with regard to a veteran's 
failure to report for VA examination.  Delineated under 38 
C.F.R. § 3.655, these are in pertinent part, as follows:


(a) General.  
	When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without 
a current VA examination or reexamination and a 
claimant, without good cause, fails to report for 
such examination, or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  

	Examples of good cause include, but are not 
limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
For purposes of this section, the terms examination 
and reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim for 
increase. 
	When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on  the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.  

(c) Running award...

A right groin strain may be rated by analogy to injury to 
Muscle Group XVI involving the pelvic girdle group under Code 
5316.  When the involvement is slight, a noncompensable 
rating is assignable; when moderate, a 10 percent rating is 
assignable; higher ratings are available for more severe 
involvement under Code 5316.

A right groin strain may alternatively be rated by comparison 
to an inguinal hernia, which is as noncompensable when small, 
reducible or without true hernia protrusion under Code 7338.  
A noncompensable rating is also assignable when not operated 
but remediable.  


A 10 percent rating is assignable when postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  Higher evaluations are assignable for more involved 
symptoms under Code 7338.

While a deviated septum has a separate Code, the 
postoperative residuals of a septa-rhinoplasty are ratable on 
the basis of those clinical residuals such as sinusitis.  

Under the criteria effective prior to October 7, 1996, a 
noncompensable evaluation may be assigned for chronic 
maxillary sinusitis on the basis of x-ray manifestations 
only, with symptoms that are mild or occasional.  A 10 
percent evaluation may be assigned for moderate chronic 
maxillary sinusitis with discharge or crusting or scabbing, 
and infrequent headaches.  38 C.F.R. § 4.97; Diagnostic Code 
6513 (1998).

Under the amended criteria effective October 7, 1996, 
maxillary sinusitis is evaluated under Code 6513 as 
noncompensably disabling when detected by X-ray only; a 10 
percent rating is assigned when one or two incapacitating 
episodes per year requiring prolonged antibiotic treatment, 
or three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  Higher evaluations are assignable for more 
prolonged or involved symptoms under Code 6513.  There are no 
other comparable Codes available for the veteran's current 
residuals.  38 C.F.R. § 4.97; Diagnostic Code 6513.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1998).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).

Factual Background 

Service medical records show that in March 1992, the veteran 
complained of headaches and drainage.  Sinusitis was 
diagnosed.  On several occasions thereafter, he was seen for 
similar complaints.  It was noted on one occasion that his 
septum was slightly deviated.  On one occasion he experienced 
a nosebleed.  Maxillary sinusitis was diagnosed.  

When complaints continued, he underwent a successful septo-
rhinoplasty without untoward residuals thereafter.  Records 
show that after evaluation in March 1993, when he was said to 
feel fine and clinical findings were normal, the examiner 
concluded that his maxillary sinusitis had resolved.

Service medical records show that in December 1993, while 
aboard ship, the veteran lifted a heavy trash can and felt 
the sensation of a right groin pull.  He denied blood in his 
urine but felt pressure in the groin on urination; the 
initial pain was in the groin and his right testicle hurt a 
little.  Examinations showed no signs of herniation or 
bladder or urinary tract involvement.

On several occasions thereafter, the veteran was seen for 
complaints relating to pain and a pulling sensation in the 
area of his right groin.  Pain medications were prescribed 
and he was given exercises for what was felt to be a pull of 
the sartorius muscle.  He apparently reinjured the area at 
least once while on limited duty.  The exact nature of injury 
and symptoms were described as difficult to ascertain.  
However, on examination in September 1994, there was no 
evidence of inguinal hernia or testicular or epididymal 
pathology.

The veteran was given service severance pay at a rate of 10 
percent for recurrent groin muscle pull in December 1994 and 
separated from service the following month without apparent 
further examination.

The veteran filed a claim for compensation soon after service 
in February 1995.  

In rating action by the RO in October 1995, service 
connection was granted and a noncompensable rating assigned.

In October 1995, the veteran filed a Notice of Disagreement 
(NOD) stating that he felt the degree of compensation was 
inadequate although not citing any facts to support that 
assertion.

A Statement of the Case (SOC) was prepared by the RO in 
November 1995, noting the relative absent of clinical 
findings, and stating that after VA examination the RO would 
undertake reconsideration based on clinical findings at that 
time.

VA examinations were scheduled for December 1995.  It was 
unclear whether the veteran was so informed.  In any event, 
he did not report for same.

In January 1996, the veteran filed a Substantive Appeal, a VA 
Form 9, stating that he felt that the RO had overlooked 
important (but unnamed) factors in his disability and that he 
had not been properly examined before the rating amount was 
assigned.  He also checked that he wanted to appear before a 
Member of the Board at the RO.


VA examination was scheduled for February 1996; it is unclear 
whether the veteran was notified although he did not report.

A Travel Board hearing was scheduled for the veteran at the 
RO in July 1998, of which he was informed.  The veteran 
failed to report.

The Board remanded the case in August 1998 for development to 
include requesting information from the veteran as to 
treatment he may have received for his claimed disabilities; 
and for a VA examination.  Documentation was to be undertaken 
by the RO as to his notification, etc.

The RO endeavored to obtain VA outpatient records since 
service; notification was received in April 1999 that the 
veteran had not been seen at the Phoenix facility.  The 
veteran did not indicate that any other records were 
pertinent.

The veteran was scheduled for an orthopedic VA examination in 
April 1998 and again in May 1998; the file shows that he was 
so notified at his address of record; he failed to report for 
either examination.

Analysis

In the 1998 remand, the Board noted the veteran's unexplained 
absence from both a scheduled VA examination and hearing 
prior to the case arriving at the Board.  However, in an 
effort to afford the veteran every benefit of the doubt in 
that regard as applied to assisting him in the development of 
his claim, the Board remanded the case for scheduling of 
another examination and clarification from him and 
acquisition of additional records.  No additional evidence 
was obtainable; the veteran has submitted no further 
evidence; and again he has repeatedly failed to appear for 
pertinent VA examinations.  


Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for VA examinations, the Board is 
satisfied that the veteran failed to report for scheduled VA 
examinations without good cause.  38 C.F.R. § 3.655.  
Therefore, the Board finds the veteran's increased rating 
claims for right groin strain and status post septo-
rhinoplasty with resolved sinusitis, and a separate 
compensable evaluation for multiple service-connected 
disabilities each evaluated as noncompensable under 38 C.F.R. 
§ 3.324 must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial compensable evaluation for a right 
groin strain is denied. 

Entitlement to an initial compensable evaluation for 
residuals, status post septo-rhinoplasty with resolved 
sinusitis, is denied.

Entitlement to a separate 10 percent evaluation for multiple 
service-connected disabilities each evaluated as 
noncompensable under 38 C.F.R. § 3.324 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

